Willson, Judge.
This conviction is not supported by the evidence. It was not proved that the defendant committed the offense at a date prior to the presentment of the indictment. (Temple v. The State, 15 Texas Ct. App., 304.) It was not sufficiently proved that at the time the defendant played cards in the out house it was a place where people resorted. A witness testified that he had seen persons play cards in said out house one time prior to the time that the defendant played there, but did not state the time. It may have been so long prior as to have no bearing whatever in fixing the character of the place at the time defendant played there.
It was necessary that the State should prove that at the time defendant played in the out house it was then a place of resort; that is, a place where people were in the habit of going for gaming or other purposes. (The State v. Norton, 19 Texas, 102; Wheelock v. The State, 15 Texas, 260.)
The judgment is reversed and the cause is remanded.
Serersed and remanded»